Title: To Thomas Jefferson from Stephen Cathalan, Jr., 28 January 1807
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Marseilles the 28th Jany 1807.
                        
                        By my letter of the 5th November last, I had the Honor to inclose you the invoice of the greatest Part of the
                            sundry articles you ordered me.
                        This is to remit you here inclosed the Bill of lading & Invoice of a Chest Mustard & vinegar of Maille
                            which I have shipped on the Ship Franklin Robt N. Avery Master Bound for New York, to be Consigned to the Collector & be
                            forward’d to you amounting to ƒ.201.
                        I have valued on the 27th. inst. on you Sir unto Captn. R. N. Avery, or order in my 1st 2d 3d. & 4th.
                            of Exchange with letters of advice payble. thirty days after sight 
                  
                     ⅌
                                $421.21/100 making at ƒ5.35c.    
                        
                        ƒ2253.50c
                        for the Balance of my account with you as per abstract here inclosed.
                        Mr. Oliver is now near me, he as well as all my Family presents you their respectful compliments 
                  I have the
                            honor to be with great respect Sir Your most Obt Servant
                        
                            Stephen Cathalan Jnr.
                        
                    